DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 22 June 2022 for the application filed 20 July 2021. Claims 1-30 are pending ( 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 16/887,555 filed 29 May 2020, which is a CON of PCT/US2020/033246, filed 15 May 2020, which has PRO 62/910,789, filed 04 October 2019, and PRO 62/848,014, filed 15 May 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
Claims 1, 12, and 23 are allowable. Claims 5-7, 17-19, 26, 27, and 30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II (drawn to a filtration apparatus and a method for processing black liquor, respectively) and between Species 1 and 2 (drawn to the chemical spacer comprising an amine or a derivative thereof and the chemical spacer comprising an amide or a derivative thereof, respectively), as set forth in the Office action mailed on 10 February 2022, is hereby withdrawn and Claims 5-7, 17-19, 26, 27, and 30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	The claims include limitations directed toward parameters of lactose rejection rates (e.g., a first lactose rejection rate, a second lactose rejection rate). As is well-known in the art, the rejection rate of a membrane is dependent on the separation mechanism of the membrane (in conventional membranes, this is typically pore size/diameter). For graphene oxide membranes, rejection rates are dependent on the interlayer distances between adjacent graphene oxide sheets, i.e., the d-spacing. Applicant has identified the d-spacing to be controlled or determined by the length of chemical spacers between the sheets (p0089): “[t]he length of the chemical spacer is an important factor in controlling the d-spacing”. Applicant further identifies d-spacing ranges applicable to the invention, as broad as a range of less than about 20 Å to more than about 7 Å. 
	Because Claims 1, 12, and 23 are directed toward filtration apparatuses rather than methods of filtering or methods of using said apparatuses (Claim 30), patentability of these inventions are dependent on structural and functional limitations. The Examiner finds that while such limitations directed toward lactose rejection rates are functional limitations that require consideration, the corresponding structure that enables such limitations is the interlayer d-spacing between graphene oxide sheets. Because Applicant has indicated in the disclosure that the graphene oxide sheets have d-spacings ranging from less than about 20 Å to more than about 7 Å (p0089), then any prior art that would be considered to read upon or make obvious the claimed inventions would be required to have the same or overlapping d-spacings between graphene oxide sheets.

Terminal Disclaimer
The terminal disclaimer filed on 22 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,097,227 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed inventions are directed toward (1) filtration apparatuses comprising a graphene oxide membrane made of a plurality of graphene oxide sheets, each sheet including chemical spacers, and (2) a method for processing black liquor using one such filtration apparatus. Each graphene oxide sheet is not covalently crosslinked with any other sheet. The filtration apparatuses further are configured to have specific lactose rejection rates under certain operating conditions (e.g., pH, temperature, lactose solution concentration). The filtration apparatuses further include a support substrate for the graphene oxide membranes.
DAVE et al. (US PGPub 2017/0341034 A1), considered the closest prior art of record, similarly discloses a graphene oxide membrane comprising graphene oxide sheets, with each sheet further including amide chemical linker groups attached thereon. However, DAVE further discloses that these chemical linker groups are covalently linked to adjacent graphene oxide sheets, which is differentiated from the instantly claimed inventions requiring no covalent chemical links between graphene oxide sheets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777